United States Court of Appeals
    for the Federal Circuit
               ______________________

    VETERANS JUSTICE GROUP, LLC,
              Petitioner

                              v.

  SECRETARY OF VETERANS AFFAIRS,
              Respondent
        ______________________

                     2015-7021
               ______________________

  Petition for review pursuant to 38 U.S.C. § 502.

    -------------------------------------------------------------

NATIONAL ORGANIZATION OF VETERANS’
          ADVOCATES, INC.,
              Petitioner

                              v.

  SECRETARY OF VETERANS AFFAIRS,
              Respondent
        ______________________

                     2015-7025
               ______________________

  Petition for review pursuant to 38 U.S.C. § 502.
    ------------------------------------------------------------
2        VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



       THE AMERICAN LEGION, AMVETS, THE
     MILITARY ORDER OF THE PURPLE HEART,
    VIETNAM VETERANS OF AMERICA, NATIONAL
      VETERANS LEGAL SERVICES PROGRAM,
                  Petitioners

                             v.

       SECRETARY OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                       2015-7061
                 ______________________

       Petition for review pursuant to 38 U.S.C. § 502.

                 ______________________

                 Decided: April 7, 2016
                 ______________________

   DOUGLAS J. ROSINSKI, Douglas J. Rosinski, Esq. Inc.,
Columbia, SC, argued for petitioner in 2015-7021.

   KENNETH M. CARPENTER, Law Offices of Carpenter
Chartered, Topeka, KS, argued for petitioner in 2015-
7025.

   FRANCESCO VALENTINI, Wilmer Cutler Pickering Hale
and Dorr LLP, Washington, DC, argued for petitioners in
2015-7061. Also represented by CARL JOHN NICHOLS;
BARTON F. STICHMAN, National Veterans Legal Services
Program.

   MARTIN F. HOCKEY, JR., Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, argued for respondent. Also
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   3



represented by ROBERT E. KIRSCHMAN, JR., BENJAMIN C.
MIZER; DAVID J. BARRANS, BRIAN D. GRIFFIN, Office of
General Counsel, United States Department of Veterans
Affairs.

    THOMAS JAMES REED, Widener University, Wilming-
ton, DE, for amicus curiae Warriors Helping Warriors,
Inc. in 2015-7021.

    ANGELA K. DRAKE, The Veterans Clinic at the Univer-
sity of Missouri School of Law, Columbia, MO, for amici
curiae Angela K. Drake, Brian Clauss, Yelena Duterte,
Hugh McClean, Laurie Forbes Neff, Patricia E. Roberts,
Susan Saidel, Stacey-Rae Simcox, Aniela K. Szymanski,
Michael Joel Wishnie in 2015-7021.

     BRIAN BERLINER, O’Melveny & Myers LLP, Los Ange-
les, CA, for amicus curiae Mazon: A Jewish Response to
Hunger. Also represented by JASON ALAN ORR, DIMITRI
PORTNOI, CATALINA JOOS VERGARA in 2015-7061.
                 ______________________

   Before PROST, Chief Judge, WALLACH and TARANTO,
                    Circuit Judges.
WALLACH, Circuit Judge.
    In related petitions, 1 the American Legion (“American
Legion”), the National Organization of Veterans’ Advo-
cates, Inc. (“NOVA”), and the Veterans Justice Group,
LLC (“VJG”) (collectively, “Petitioners”), challenge the


    1   Veterans Justice Grp., LLC v. Sec’y of Veterans Af-
fairs, No. 2015-7021 (Fed. Cir. argued Oct. 8, 2015), Nat’l
Org. of Veterans’ Advocates, Inc. v. Sec’y of Veterans
Affairs, No. 2015-7025 (Fed. Cir. argued Oct. 8, 2015);
Am. Legion v. Sec’y of Veterans Affairs, No. 2015-7061
(Fed. Cir. argued Oct. 8, 2015).
4          VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



validity of regulations issued in 2014 by the Department
of Veterans Affairs (“VA” or “Secretary”) pursuant to its
notice-and-comment rulemaking authority. See Standard
Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Dep’t of
Veterans Affairs Sept. 25, 2014) (“Final Rule”). 2 The
Final Rule amends the VA’s adjudication and appellate
regulations to require that all claims and appeals origi-
nate on standard VA forms. See id. at 57,678. For the
reasons set forth below, we deny the petitions and hold
the Final Rule valid because it accords with applicable
rulemaking procedures and is not arbitrary, capricious,
an abuse of discretion, or otherwise contrary to law.
                         BACKGROUND
    To understand the issues relevant to this appeal, we
discuss, in turn, the VA’s prior regulation, the Final Rule,
and the general arguments in the Petitions for Review.
                    I.   Prior Regulation
                     A. Claim Initiation
    Veterans are entitled to compensation “[f]or disability
resulting from personal injury suffered or disease con-
tracted in line of duty, or for aggravation of a preexisting
injury suffered or disease contracted in line of du-
ty . . . during a period of war.” 38 U.S.C. § 1110 (1998).
For veterans to receive compensation under the laws
administered by the VA, “[a] specific claim in the form
prescribed by the Secretary . . . must be filed.” Id.
§ 5101(a)(1). The VA’s prior regulation implemented this
authority by providing that “[a]ny communication or
action, indicating an intent to apply for . . . benefits[,] . . .
may be considered an informal claim.”              38 C.F.R.
§ 3.155(a) (2014) (emphasis added) (“Prior Regulation”).


    2  The Final Rule took effect on March 24, 2015. See
Final Rule, 79 Fed. Reg. at 57,660.
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   5



Under the Prior Regulation, a veteran could establish a
claim’s effective date (i.e., when the claimant begins to
receive compensation) by filing an informal claim, so long
as a formal application was received by the VA “within
[one] year from the date [the formal application form] was
sent to the claimant.” Id.
                             B. Appeal
     If a claimant perfected an informal claim by filing a
formal application within the one-year time period, a VA
Agency of Original Jurisdiction, typically a VA regional
office (“RO”), considered the claim, gave notice to the
claimant of its decision, and informed the claimant of his
or her right to appeal. See 38 U.S.C. § 5104 (1998); 38
C.F.R. § 3.103(b)(1) (2014). An appeal could be initiated
by filing a Notice of Disagreement (“NOD”), see 38 U.S.C.
§ 7105(a) (1998), and unless the requested benefit was
granted or the NOD withdrawn, the VA would issue a
“statement of the case” (“SOC”) summarizing the reasons
for the VA’s decision on each issue, id. § 7105(d)(1).
Following issuance of the SOC, the “claimant [would] be
afforded a period of sixty days from the date of the [SOC]
to file a formal appeal” with the Board of Veterans’ Ap-
peals (“Veterans Board”). Id. § 7105(d)(3). The statute
provides that the “appeal should set out specific allega-
tions of error of fact or law, such allegations related to
specific items in the [SOC].” Id.
    The NOD is required to be: (1) filed within one year of
the mailing of notice of the RO’s decision; and (2) in
writing. Id. § 7105(b)(1). In addition to these statutory
requirements, the VA required an NOD to “be in terms
which [could] be reasonably construed as disagreement
with [the RO’s decision] and a desire for appellate re-
view,” although “special wording [was] not required.” 38
C.F.R. § 20.201 (2014). However, if the RO’s notice of
decision decided multiple issues, under the Prior Regula-
6         VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



tion the claimant was required to specify which agency
determinations he or she sought to appeal. Id.
                      II.    Final Rule
    In September 2014, the VA promulgated the Final
Rule, which sought to “strike a balance between standard-
izing, modernizing, and streamlining” the claim initiation
and appellate process, while providing “claimants . . . with
a process that remains veteran-friendly and informal.”
Final Rule, 79 Fed. Reg. at 57,664.
    Although the Final Rule incorporated a majority of
the amendments originally proposed by the VA in 2013, it
altered the proposed rule in one important respect. See
Standard Claims and Appeals Forms, 78 Fed. Reg.
65,490, 65,492 (Dep’t of Veterans Affairs Oct. 31, 2013)
(“Proposed Rule”). Under the Proposed Rule, submission
of an informal claim––e.g., a narrative submission––
would no longer serve as an effective date placeholder
that could later be perfected by the filing of a formal
claim. See id. at 65,495 (altering the Prior Regulation’s
definition of “claim” under 38 C.F.R. § 3.1(p) to exclude
informal communications).        Instead, an “incomplete
claim” would provide the effective date placeholder func-
tion formerly provided by an informal claim, if perfected
by the filing of a standard application form within one
year. Id. at 65,494. However, in contrast to the flexible
nature of the prior “informal claim” system, under the
Proposed Rule, a submission would be considered an
“incomplete claim” only if a claimant filled out, completely
or incompletely, an online application via the VA’s web-
based electronic claims application system, but “d[id] not
transmit the online application for processing.”         Id.
Otherwise, claims would be considered received as of the
date they were filed on a standard paper application form.
    When it published the Proposed Rule in 2013, the VA
explained it was “facing an unprecedented volume of
compensation claims” resulting in “unacceptable delays at
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   7



every phase of [the] process for adjudicating claims and
appeals.” Id. at 65,492. The VA received fifty-three
comments in response to the Proposed Rule. While some
commenters expressed approval of the agency’s attempt to
bring increased clarity and efficiency, others expressed
concern with certain aspects of the Proposed Rule, includ-
ing the VA’s proposed interpretation of “incomplete
claim,” which some perceived as unnecessarily parochial.
    In lieu of the Proposed Rule’s “incomplete claim” con-
cept, the Final Rule establishes an “intent to file” 3 pro-
cess, which allows claimants to establish the effective
date of an award in any of three ways. First, under the
Final Rule, an intent to file may be established by saving
an electronic application within a VA web-based electron-
ic claims application system before submitting it for
actual processing.      38 C.F.R. § 3.155(b)(1)(i) (2015).
Second, a claimant may submit a VA standard form
(“VAF 21-0966”) in either paper or electronic form. Id.
§ 3.155(b)(1)(ii); Final Rule, 79 Fed. Reg. at 57,666.
Third, a claimant may establish intent to file by com-
municating orally with certain designated VA personnel
“either in person or by telephone,” who will document the
claimant’s intent. Final Rule, 79 Fed. Reg. at 57,666; see
38 C.F.R. § 3.155(b)(1)(iii) (2015). So long as a formal
application is filed within one year of the submission, the




    3   “An intent to file a claim must provide sufficient
identifiable or biographical information to identify the
claimant.” Final Rule, 79 Fed. Reg. at 57,665. In contrast
to informal claims, an intent to file a claim does not
require the claimant “to identify the specific benefit
sought,” id., but does require an identification of the
general benefit sought (such as compensation versus
pension), 38 C.F.R. § 3.155(b)(2) (2015).
8         VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



VA will deem the effective date to be the date the “intent
to file” submission was received.
    Lastly, the Final Rule specifies that, where the RO
“provides, in connection with its decision, a form identi-
fied as being for the purpose of initiating an appeal, an
NOD would consist of a completed and timely submitted
copy of that form.” Final Rule, 79 Fed. Reg. at 57,679; see
38 C.F.R. § 20.201(a)(1) (2015). The Final Rule further
clarifies the “VA will not accept as [an NOD] an expres-
sion of dissatisfaction . . . that is submitted in any other
format, including on a different VA form.” Final Rule, 79
Fed. Reg. at 57,679; see 38 C.F.R. § 20.201(a)(1) (2015).
                III.    Petition for Review
    Petitioners contend the Final Rule departs from the
“paternalistic, veteran friendly, and non-adversarial
nature of veterans benefits adjudication.” VJG (15-7021)
Br. 1 (internal quotation marks omitted). 4 Petitioners
timely filed this appeal pursuant to 38 U.S.C. § 502,
which provides this court with jurisdiction to review the
Final Rule. See 38 U.S.C. § 502 (2012). “[U]nder 38
U.S.C. § 502, we may review [the] VA’s procedural and
substantive regulations, and the process by which those
regulations are made or amended.” Paralyzed Veterans of
Am. v. Sec’y of Veterans Affairs, 345 F.3d 1334, 1339 (Fed.
Cir. 2003) (citation omitted).
                        DISCUSSION
                I.     Standard of Review
    Petitions under 38 U.S.C. § 502 are reviewed under
the Administrative Procedure Act (“APA”), as codified in 5



    4   The numbers 15-7021, 15-7025, and 15-7061 de-
note the record materials and briefs in Appeal Nos. 2015-
7021, 2015-7025, and 2015-7061, respectively.
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   9



U.S.C. § 706. See Nyeholt v. Sec’y of Veterans Affairs, 298
F.3d 1350, 1355 (Fed. Cir. 2002). Under § 706, we must
“hold unlawful and set aside agency action” we find
“arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law.” 5 U.S.C. § 706(2) (2012).
“This review is highly deferential to the actions of the
agency.” Nat’l Org. of Veterans’ Advocates, Inc. v. Sec’y of
Veterans Affairs, 260 F.3d 1365, 1372 (Fed. Cir. 2001)
(internal quotation marks and citation omitted).
II.   The Final Rule Is a “Logical Outgrowth” of the Pro-
                        posed Rule
    “The APA’s rulemaking provisions generally require
that notice of proposed rules be published in the Federal
Register and that ‘interested persons’ be given the ‘oppor-
tunity to participate in the rule making through submis-
sion of written data, views, or arguments.’” AFL-CIO v.
Chao, 496 F. Supp. 2d 76, 83 (D.D.C. 2007) (quoting 5
U.S.C. § 553(c)). Although the APA does not explicitly
address the relationship the notice of proposed rulemak-
ing must have to the final rule, it provides some guidance
when it states that agencies must publish in their notice
of proposed rulemaking “either the terms or substance of
the proposed rule or a description of the subjects and
issues involved.” 5 U.S.C. § 553(b)(3).
    Under this standard, an agency’s final rule need not
be identical to the proposed rule. Indeed, “[t]he whole
rationale of notice and comment rests on the expectation
that the final rules will be somewhat different and im-
proved from the rules originally proposed by the agency.”
Trans-Pac. Freight Conference of Japan/Korea v. Fed.
Mar. Comm’n, 650 F.2d 1235, 1249 (D.C. Cir. 1980).
    Where a proposed rule is modified in light of public
comment, the modified rule may be promulgated as a
final rule without additional notice and opportunity for
comment, so long as the final rule is a “logical outgrowth”
10         VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



of the proposed rule. CSX Transp., Inc. v. Surface
Transp. Bd., 584 F.3d 1076, 1079 (D.C. Cir. 2009); see also
Long Island Care at Home, Ltd. v. Coke, 551 U.S. 158, 174
(2007) (“Courts of Appeals have generally interpreted
[certain language in 5 U.S.C. § 553] to mean that the final
rule . . . must be a logical outgrowth of the rule proposed.”
(internal quotation marks and citations omitted)). “A
final rule is a logical outgrowth of [a] proposed rule ‘only if
interested parties should have anticipated that the
change was possible, and thus reasonably should have
filed their comments on the subject during the notice-and-
comment period.”’ Int’l Union, United Mine Workers of
Am. v. Mine Safety & Health Admin., 626 F.3d 84, 94–95
(D.C. Cir. 2010) (quoting Int’l Union, United Mine Work-
ers of Am. v. Mine Safety Health Admin., 407 F.3d 1250,
1259 (D.C. Cir. 2005)).
     American Legion contends “[t]he Final Rule’s intent-
to-file [provision] should be set aside . . . because it is not
a logical outgrowth of the Proposed Rule.” American
Legion (15-7061) Br. 46 (citation omitted). According to
American Legion, the Proposed Rule “did not propose
[the] creat[ion] [of] a new ‘[i]ntent to [f]ile’ form for initiat-
ing claims.” Id. at 47. Instead, American Legion asserts
the VA’s Proposed Rule sought to modify “the informal
claims process and replace it with a system where (i)
existing application forms are designated as ‘complete’ or
‘incomplete’; and (ii) electronic claims receive preferential
treatment over paper [claims].” Id. (citing Proposed Rule,
78 Fed. Reg. at 65,490, 65,494–97; Final Rule, 79 Fed.
Reg. at 57,663). Accordingly, American Legion contends
that, because “[t]he Final Rule replaces [the Proposed
Rule] with something very different [,namely,] a new
intent-to-file ‘concept’ based on a ‘new form’ that was
never mentioned in the Proposed Rule,” id. (quoting Final
Rule, 79 Fed. Reg. at 57,664), it could not have ‘“antici-
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   11



pated that the change was possible,’” id. at 46 (quoting
United Mine Workers of Am., 626 F.3d at 94–95).
     In response, the VA argues it “has not switched direc-
tion from the substance of the [P]roposed [R]ule, but has
declined to go as far as originally proposed, following
consideration of the public comments.” VA (15-7061) Br.
37 (internal quotation marks and citation omitted). The
VA asserts the potential results of the Proposed Rule that
could have been anticipated include “declin[ing] to totally
eliminate effective date placeholders for paper claims,”
and “attempt[ing] to reconcile [the effective date place-
holder] policy with its need for standard inputs.” Id. at
38. Accordingly, the VA asserts that, although “[t]he
[F]inal [R]ule uses different terminology and structure,” it
“effects a policy urged to reconcile these issues.” Id.
     We conclude that, under the circumstances of this
case, “interested parties should have anticipated that the
change” reflected in the “intent to file” provision of the
Final Rule was possible in light of the notice provided in
the Proposed Rule. United Mine Workers of Am., 626 F.3d
at 94–95. In lieu of the Proposed Rule’s introduction of
the “incomplete claim” concept, the VA adopted an “intent
to file” process. Final Rule, 79 Fed. Reg. at 57,664–67. In
addition to allowing a claimant to establish a claim’s
effective date through the submission of an application on
a VA web-based electronic application system, as under
the Proposed Rule, the Final Rule expanded a claimant’s
options by also allowing an effective date to be established
by the submission of a written intent to file a claim on a
standard VA form, see 38 C.F.R. § 3.155(b)(1)(ii) (2015), or
via a telephone call or in person, see id. § 3.155(b)(1)(iii).
Final Rule, 79 Fed. Reg. at 57,664–67.
    Contrary to American Legion’s contention, the VA’s
substitution of the “intent to file” process for the proposed
“incomplete claim” concept does not constitute a change in
12        VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



the basic approach of the Proposed Rule––the standardi-
zation of the claim initiation process. See Griffin Indus.,
Inc. v. United States, 27 Fed. Cl. 183, 196 (1992) (“The
approach . . . adopted by the [agency], while different from
the [P]roposed [R]egulation, was a logical outgrowth of
the original proposal” because “[t]he [F]inal [R]ule
changed neither the substance nor the approach” of the
proposed regulation). What is more, not only were the
“changes . . . in character with the original scheme[,]
[they] were additionally foreshadowed in proposals and
comments advanced during the rulemaking” and public
comment period. S. Terminal Corp. v. EPA, 504 F.2d 646,
658 (1st Cir. 1974); see also Final Rule, 79 Fed. Reg. at
57,663–64 (many commenters expressed dissatisfaction
with the Proposed Rule’s elimination of an effective date
“placeholder” for paper claims). “[I]t would be antithetical
to the purposes of the notice and comment provisions of
the [APA] . . . to tax an agency with ‘inconsistency’ when-
ever it circulates a proposal that it has not firmly decided
to put into effect and that it subsequently reconsiders in
response to public comment.” Commodity Futures Trad-
ing Comm’n v. Schor, 478 U.S. 833, 845 (1986).
    Lastly, we find American Legion’s assertion puzzling
because it is incongruent with the contentions it proffers
regarding the substantive validity of the Final Rule.
Unlike the Proposed Rule, the Final Rule introduces
multiple avenues by which claimants may establish an
effective date placeholder, thereby creating increased
opportunities for claimants to establish a claim’s effective
date. The Final Rule does not go as far as the Proposed
Rule because it does not limit the intent to file process to
a VA web-based electronic claims application system. See
Final Rule, 79 Fed. Reg. at 57,666. However, “[o]ne
logical outgrowth of a proposal is surely . . . to refrain
from taking the proposed step.” Am. Iron & Steel Inst. v.
EPA, 886 F.2d 390, 400 (D.C. Cir. 1989). Accordingly, we
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   13



find that the Final Rule is a logical outgrowth of the
Proposed Rule.
        III.    Validity of the Amended Regulations
     Petitioners’ challenge to the Final Rule may be ana-
lytically divided into three categories: 1) claim initiation;
2) appeals; and 3) duty to develop claims.
    As to claim initiation, Petitioners assert that the
amendment of 38 C.F.R. § 3.1(p) (2014), the Prior Regula-
tion’s informal claims provision, is arbitrary and capri-
cious.
    With respect to appeals, Petitioners challenge amend-
ed 38 C.F.R. § 20.201(a)(1) and (a)(4), requiring that,
when the RO provides an appeal form to a claimant in
connection with the RO’s decision, an NOD initiating
appellate review can be effected only by completing that
form.
     Lastly, Petitioners argue the Final Rule abrogates the
VA’s duty to develop veterans’ claims because it
“[i]mpermissibly [r]estricts [t]he [c]laims [d]eemed
[r]aised [b]y [v]eterans,” American Legion (15-7061) Br.
51, and therefore does not allow the VA to adjudicate
claims “reasonably raised” by the record, id. at 54. Specif-
ically, Petitioners point to new 38 C.F.R. § 19.24(b), which
requires claimants to “enumerate[] the issues or condi-
tions for which appellate review is sought,” and new 38
C.F.R. § 3.160(a)(3)–(4), under which claimants must
“identify the benefit sought” and provide “a description of
symptom(s) or medical condition(s) on which the benefit is
based,” respectively. We address each of these conten-
tions in turn.
               A. Claim Initiation: 38 C.F.R. Part 3
    Our review of an agency’s interpretation of a statute
that it administers is governed by the two-step framework
14        VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



articulated in Chevron, U.S.A., Inc. v. Natural Resources
Defense Council, Inc., 467 U.S. 837, 842–43 (1984). See
Disabled Am. Veterans v. Gober, 234 F.3d 682, 691 (Fed.
Cir. 2000). Under Chevron step one, we ask “whether
Congress has directly spoken to the precise question at
issue.” 467 U.S. at 842. If we conclude that it has, “that
is the end of the matter.” Id.
    However, “if the statute is silent or ambiguous with
respect to the specific issue, the question for the court is
whether the agency’s answer is based on a permissible
construction of the statute.” Id. at 843. Alternatively, if a
statute is silent, but “Congress has explicitly left a gap for
the agency to fill, there is an express delegation of author-
ity to the agency to elucidate a specific provision of the
statute by regulation.” Id. at 843–44. The resulting
regulations are afforded “controlling weight unless they
are arbitrary, capricious, or manifestly contrary to the
statute.” Id. at 844 (footnote omitted).
     American Legion challenges the Final Rule’s require-
ment that claims must originate on standard VA forms,
asserting “Congress has . . . enacted legislation that
affirmatively contradicts VA’s attempts to eliminate
informal submissions as placeholders for effective dates.”
American Legion (15-7061) Br. 30. It first argues that
Congress, via the Veterans’ Benefits Act of 1957, Pub. L.
No. 85-56, 71 Stat. 83 (1957) (“1957 Act”), codified the
1956 version of the “informal claims” regulation, 38 C.F.R.
§ 3.27 (1956), thus precluding the VA from eliminating
the informal claims concept.        It next argues that
“[l]egislative developments since the 1957 Act confirm
Congress’[s] intent to allow veterans to claim their earli-
est informal written request to [the] VA as the effective
date for benefits.” American Legion (15-7061) Br. 29. We
address each of these contentions in turn.
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   15



1. Congress Did Not Codify the “Informal Claims” Provi-
            sion of 38 C.F.R. § 3.27 (1956)
 a. In Adopting the VA’s 1956 “Effective Date” Regula-
   tion, the 1957 Act Did Not Also Adopt the “Informal
                   Claims” Regulation
   In an effort to “expedite the adjudication of claims and
render the system more comprehensible to veterans and
the public,” H.R. Rep. No. 85-279, at 1214 (1957), reprint-
ed in 1957 U.S.C.C.A.N 1214, 1217 (capitalization omit-
ted), the 1957 Act consolidated “into a single act the
subject matter of the extensive body of existing legislation
authorizing and governing the payment of compensation
for service-connected disability or death to persons who
served in the military, naval, or air force of the United
States,” id. at 1214 (capitalization omitted). In addition
to the consolidation of existing legislation, the 1957 Act
also consolidated “all the administrative provisions relat-
ing to” pension, medical, and other VA benefits. Id. at
1215 (emphasis added).
   American Legion contends that when Congress enact-
ed the current effective date provision in 1957 (codified as
amended at 38 U.S.C. § 5110(a)–(b)(1) (2012)), it also
made statutory the VA’s longstanding rule that informal
submissions can establish a claimant’s effective date.
Thus, American Legion asserts that the VA cannot amend
the regulations to exclude informal submissions.
    Before the 1957 Act, the VA’s effective date provision
was codified at 38 C.F.R. § 3.212 (1956). That regulation
stated:
       Initial awards of disability compensation will
       be payable . . . provided an appropriate claim
       therefor has been filed and, if incomplete, the
       necessary evidence to complete such claim is
       submitted within [one] year from the date of
       request therefor. . . . [The] claim [must be]
16        VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



      filed within [one] year from date of discharge
      from such period of service [in order to bene-
      fit from an earlier effective date] . . . .
38 C.F.R. § 3.212 (1956) (emphases added). During this
period, the VA defined the term “informal claim[]” as
“[a]ny communication from or action by a claimant . . .
which clearly indicates an intent to apply for disability or
death compensation or pension.” 38 C.F.R. § 3.27 (1956).
Section 3.27 further provided that an informal claim
would serve to establish an effective date if a formal
application—which would “be considered as evidence
necessary to complete the initial application”—was “re-
ceived [by the VA] within [one] year from the date it was
transmitted for execution by the claimant.” Id. (emphasis
added).
     Without addressing claim completeness or informali-
ty, the 1957 Act codified the “one year” provision:
      (b) The effective date of an award of disabil-
      ity compensation to a veteran shall be the
      date of his discharge or release if application
      therefor is received within one year from
      such date of discharge or release.
1957 Act, § 910(b), 71 Stat. at 119 (emphasis added).
    American Legion asserts that, because informal
claims were considered sufficient to establish a claim’s
effective date under the VA’s Prior Regulation, the eleva-
tion of the effective date regulation to statute also codified
the means (i.e., the filing of an informal claim) by which
claimants may establish the effective date of their
awards.
    American Legion’s contention effectively raises a
Chevron step one question because it requires us to ad-
dress whether Congress “has directly spoken to the pre-
cise question at issue.” 467 U.S. at 842. That is, we must
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   17



determine whether, in codifying the VA’s pre-1957 effec-
tive date award regulation, Congress also codified the
VA’s Prior Regulation that informal claims were sufficient
to establish the effective date of an award––thus foreclos-
ing the VA’s attempt to substitute the informal claims
regulation with new 38 C.F.R. § 3.155(b)(1)’s “intent to
file” process.
    While Congress modeled the 1957 effective date provi-
sion on pre-1957 VA regulations, the provision is only
indirectly tied to the informal claims definition. It does
not define “informal claim,” or even include that term. It
does not include any of the 1956 regulation’s operative
terms, such as that an effective date will be established by
“[a]ny communication from or action by a claimant . . .
clearly indicat[ing] an intent to apply for disability.” 38
C.F.R. § 3.27 (1956). See 1957 Act, § 910(a)–(b), 71 Stat.
at 119. There is no reason to presume that when Con-
gress codified the effective date regulation, it also legisla-
tively adopted, sub silentio, the informal claims
regulation. See NLRB v. Plasterers’ Local Union No. 79,
404 U.S. 116, 129–130 (1971) (“It is at best treacherous to
find in Congressional silence alone the adoption of a
controlling rule of law.” (internal quotation marks, brack-
ets, and citation omitted)); Groff v. United States, 493
F.3d 1343, 1353 (Fed. Cir. 2007) (because “Congress did
not [] define” the relevant term, the statute is silent as to
its meaning). Accordingly, the effective date provision
does not speak to what action or conduct by the claimant
constitutes an informal claim.
    What is more, Congress chose not to codify the infor-
mal claims provision of 38 C.F.R. § 3.27 (1956) at the
same time that it did codify a number of other pre-1957
VA regulations related to a veteran’s application for
disability benefits. See 38 U.S.C. § 3001 (1958) (codifying
38 C.F.R. § 3.26(a) (1956), which provided that a properly
completed, VA-prescribed form “constitutes an application
18        VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



for benefits”); id. § 3004 (codifying 38 C.F.R. § 3.201(a)
(1956), which provided that where “[n]ew and material
evidence” is submitted after a claim is finally disallowed,
the new evidence “will constitute a new claim and have all
the attributes thereof”); id. § 3010(b) (codifying 38 C.F.R.
§ 3.212 (1956), which allowed an earlier effective date for
claims filed “within [one] year from date of discharge”).
“[T]he Legislature’s silence” with respect to one aspect of
a regulatory scheme, in light of its codification of adminis-
trative rules governing other aspects of that scheme,
“indicates that Congress left the [former] matter where it
was” before the statute was enacted. Kucana v. Holder,
558 U.S. 233, 235 (2010); see also Prestol Espinal v. Attor-
ney Gen. of the U.S., 653 F.3d 213, 222 n.9 (3d Cir. 2011)
(where Congress “codif[ies] some regulations while ignor-
ing others,” its “nuanced consideration of which limita-
tions and regulations to codify offers stronger evidence of
Congress’[s] intent than does Congress’[s] . . . silence”
(internal quotation marks omitted)).
    Legislative history is also relevant under the Chevron
framework, and “may foreclose an agency’s preferred
interpretation” if it “makes clear what [the statute’s] text
leaves opaque.” Catawba Cnty., N.C. v. EPA, 571 F.3d 20,
35 (D.C. Cir. 2009). Here, the statute’s “legislative histo-
ry . . . is [also] silent on the precise issue before us.”
Chevron, 467 U.S. at 862. Neither the 1957 Act nor the
House Conference Report accompanying the Act, see H.R.
Rep. No. 85–279 (1957), discuss the informal claims
regulation or any of its operative terms.
 b. Congress Did Not Codify 38 C.F.R. § 3.27 Via Post-
                  1957 Legislation
     In further support of its contention that Congress cod-
ified the informal claims regulation, American Legion
next argues that “[l]egislative developments since the
1957 Act confirm Congress’[s] intent to allow veterans to
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   19



claim their earliest informal written request to [the] VA
as the effective date for benefits.” American Legion (15-
7061) Br. 29. Specifically, according to American Legion,
“[b]etween 1957 and 2014, Congress took action in con-
nection with the statute’s effective-date provisions, 38
U.S.C. § 5110, more than a dozen times. On at least three
of these occasions, Congress amended, reenacted, or
renumbered the very subsections that had first been
signed into statutory law in 1957 . . . .” Id. (footnote
omitted).
    However, “there is nothing to indicate that [the in-
formal claims regulation] was ever called to the attention
of Congress,” and the reenactment of 38 U.S.C. § 5110
“was not accompanied by any congressional discussion
which throws light on its intended scope.” United States v.
Calamaro, 354 U.S. 351, 359 (1957); see also Comm’r v.
Glenshaw Glass Co., 348 U.S. 426, 431 (1955) (“Re-
enactment [of a statute]––particularly without the slight-
est affirmative indication that Congress ever had [a
particular] decision before it––is an unreliable indicium at
best.”); Helvering v. Reynolds, 313 U.S. 428, 432 (1941)
(legislative ratification is “no more than an aid in statuto-
ry construction” and “does not mean that the prior con-
struction has become so embedded in the law that only
Congress can effect a change” (citation omitted)). Accord-
ingly, we reject American Legion’s contention that Con-
gress’s reenactment of the effective date provision
between 1957 and 2014 evidences an intent to codify the
informal claims regulation.
 c. The “Incomplete Application” Provision of 38 U.S.C.
   § 5102(b)–(c) Does Not Indicate Congress Intended to
          Codify the Informal Claims Regulation
     Finally, American Legion asserts that “[s]ince 1957,
Congress has not merely acquiesced with VA’s position;
[it] has also enacted legislation that affirmatively contra-
dicts VA’s attempts to eliminate informal submissions as
20        VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



placeholders for effective dates.” American Legion (15-
7061) Br. 30. American Legion first points to 38 U.S.C.
§ 5102(b), which provides that “[i]f a claimant’s applica-
tion . . . is incomplete, the Secretary shall notify the
claimant . . . of the information necessary to complete the
application.” 38 U.S.C. § 5102(b) (2012). An adjacent
subsection further states that if a claimant has been
“notified under section (b)” and the claimant fails to
furnish necessary information “to complete [the] applica-
tion, . . . no benefit may be paid or furnished.” Id.
§ 5102(c)(1) (emphasis added). American Legion argues
that these subsections, when read in conjunction, require
“a claim’s effective date [to be] tied to the date on which
the veteran initiates [the application]—not the date of
ultimate compliance with the formal application proce-
dures.” American Legion (15-7061) Br. 31. Accordingly,
American Legion asserts that when Congress enacted
section 5102(c) in 2003, because the VA “had long defined
the term ‘application’ to mean ‘a formal or informal com-
munication in writing requesting a determination of
entitlement or evidencing a belief in entitlement, to a
benefit[,]’” the “VA cannot . . . eviscerate what Congress
plainly understood it was accomplishing when it enacted
§ 5102(c).” Id. (quoting 38 C.F.R. § 3.1(p) (2003)).
     American Legion’s contention is predicated solely on
the fact that Congress possessed knowledge of the VA’s
definition of “application.” This begs the question. It is of
little import that Congress was aware of the VA’s previ-
ous definition of “application” as including an informal
written communication. As the Supreme Court has
stated:
      The oft-repeated statement that administra-
      tive construction receives legislative approv-
      al by reenactment of a statutory provision,
      without material change[,] covers the situa-
      tion where the validity of administrative ac-
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   21



       tion standing by itself may be dubious or
       where ambiguities in a statute or rules are
       resolved by reference to administrative prac-
       tice prior to reenactment of a statute; and
       where it does not appear that the rule or
       practice has been changed by the adminis-
       trative agency through exercise of its contin-
       uing rule-making power. It does not mean
       that a regulation interpreting a provision of
       one act becomes frozen into another act mere-
       ly by reenactment of that provision, so that
       that administrative interpretation cannot be
       changed prospectively through exercise of ap-
       propriate rule-making powers. The contrary
       conclusion would not only drastically curtail
       the scope and materially impair the flexibil-
       ity of administrative action; it would produce
       a most awkward situation. Outstanding reg-
       ulations which had survived one Act could be
       changed only after a pre-view by the Con-
       gress.
Helvering v. Wilshire Oil Co., 308 U.S. 90, 100–01 (1939)
(emphasis added) (citation omitted); see also Nat’l Cable
& Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S.
967, 981 (2005) (‘“An initial agency interpretation is not
instantly carved in stone. On the contrary, the agency
must consider varying interpretations and the wisdom of
its policy on a continuing basis.”’ (quoting Chevron, 467
U.S. at 863–64)).
    The relevant inquiry is not whether Congress was
aware of the prior regulations, but whether it intended to
bind the VA to its existing definition via the enactment of
38 U.S.C. § 5102(b) and (c). In this case, “Congress has
not given any indication of whether it intended” to bind
the VA to its previous definition. VE Holding Corp. v.
Johnson Gas Appliance Co., 917 F.3d 1574, 1581 (Fed.
22        VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



Cir. 1990) (citation omitted); see 38 U.S.C. § 101 (2012)
(providing definitions, but leaving “claim” and “applica-
tion” undefined). In light of this congressional silence, the
enactment of 38 U.S.C. § 5102(b) and (c) do not limit the
VA’s discretion in the manner American Legion asserts.
See, e.g., United States v. Home Concrete & Supply, LLC,
132 S. Ct. 1836, 1843 (2012) (plurality opinion) (“[A]
statute’s silence or ambiguity as to a particular issue
means that Congress has not directly addressed the
precise question at issue (thus likely delegating gap-filling
power to the agency).” (internal quotation marks and
citation omitted)); Entergy Corp. v. Riverkeeper, Inc., 556
U.S. 208, 222 (2009) (“It is eminently reasonable to con-
clude that [a statute’s] silence is meant to convey nothing
more than a refusal to tie the agency’s hands. . . .”).
     2. Amended 38 C.F.R. Part 3, Requiring that Claims
       Be Initiated Via a Standard VA Form Is Consistent
           with 38 U.S.C. §§ 501(a)(2) and 5110(a)(1)
    The statute is not only silent as to the definition of
“application,” but affirmatively grants “[t]he Secretary . . .
authority to prescribe all rules and regulations . . . includ-
ing––the forms of application by claimants under such
laws.” 38 U.S.C. § 501; see also id. § 5101(a)(1) (“A specif-
ic claim in the form prescribed by the Secretary . . . must
be filed in order for benefits to be paid. . . .” (emphasis
added)); Mansfield v. Peake, 525 F.3d 1312, 1317 (Fed.
Cir. 2008) (“Congress has provided the VA with authority
to establish the requirements for ‘claims’ for veterans’
benefits.”). Where Congress has “express[ly] delegat[ed]
authority to the agency to elucidate a specific provision of
the statute by regulation,” those “legislative regulations
are given controlling weight unless they are arbitrary,
capricious, or manifestly contrary to the statute.” Chev-
ron, 467 U.S. at 843–44 (footnote omitted).
   American Legion contends the “VA’s elimination of in-
formal effective-date placeholders runs contrary to Con-
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   23



gress’[s] overarching purpose in enacting the veterans’
benefit laws: maintaining a claimant-friendly, non-
adversarial process for providing service-related benefits
to veterans and their families.” American Legion (15-
7061) Br. 34. Accordingly, it asserts that the new and
amended regulations under 38 C.F.R. Part 3 are arbitrary
and capricious because the VA: “(1) has failed to establish
a rational connection between its requirement that initial
submissions be on standard forms and its asserted objec-
tives; and (2) has not adequately considered the [Final]
Rule’s impact on the veteran population.” Id. at 39 (foot-
note omitted); see also id. at 38 (asserting the Final Rule
is likely to disproportionately impact veterans for whom
“it will be impossible to access [the] VA’s electronic plat-
form or . . . understand the requirements [the] VA is
imposing”).
     The VA’s stated reason for favoring standard claims
forms is sufficient to show that the Final Rule’s standard
form requirement is rational. We note that the VA is in a
better position than this court to evaluate inefficiencies in
its system. See Heckler v. Chaney, 470 U.S. 821, 831–32
(1985) (“The agency is far better equipped than the courts
to deal with the many variables involved in the proper
ordering of its priorities.”); see also Hettleman v. Ber-
gland, 642 F.2d 63, 66–67 (4th Cir. 1981) (“[T]he govern-
ment has an interest in seeing that the program [it
administers] runs efficiently; . . . and the Secretary, as
head of the responsible agency, is in the best position to
promulgate uniform procedures.” (internal quotation
marks omitted)). The VA explained that, by standardiz-
ing the claim initiation process, it “will be able to cut
processing time in identifying and developing claims,
which will result in faster delivery of benefits to all veter-
ans.” Final Rule, 79 Fed. Reg. at 57,661; see also id. (The
“rulemaking will allow [the] VA to decrease the processing
time in identifying, clarifying, and processing non-
standard submissions as claims or appeals since [the] VA
24        VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



will be able to easily target and identify these claims or
initiations of appeals based on the submitted form”); VA
(15-7061) Br. 33 (“By controlling the possibility that any
document might contain an overlooked claim, adjudica-
tors can focus on developing and deciding the claims
before them” instead of devoting time to “interpret[ing]
the correct procedural identity of every claimant submis-
sion.”). We decline to second guess the agency where, as
here, its action has not been shown to be arbitrary or
capricious. See Vt. Yankee Nuclear Power Corp. v. Nat.
Res. Def. Council, Inc., 435 U.S. 519, 543 (1978) (asserting
that courts generally will defer to an agency’s construc-
tion of the statute it is charged with implementing and to
the procedures adopted to implement the statute).
   We also conclude the VA has adequately considered
and addressed the impact on the veteran population. In
issuing the Final Rule, the VA noted that “approximately
half of the claimant population . . . [already] file[s] claims
on a prescribed form.” Final Rule, 79 Fed. Reg. at 57,661.
To mitigate adverse effects on those in the remaining half
who are not familiar with the standard form, the VA
“delay[ed] the effective date of [the Final Rule] by 180
days . . . in order to perform robust outreach to inform and
educate claimants and authorized representatives of this
new standardized procedure.” Id.
    Additionally, it unlikely that the amended regula-
tions, and in particular the intent to file provisions codi-
fied at 38 C.F.R. § 3.155(b)(1)(i)–(iii), will unduly burden
veterans seeking to initiate claims. Although the Final
Rule may disproportionately impact some of the nation’s
veterans who either do not have or possess limited Inter-
net access, see J.A. 15-7061 204, J.A. 15-7061 207, this
issue    is  attenuated      because      new    38    C.F.R.
§ 3.155(b)(1)(iii) allows claimants to initiate their claims
with a phone call. Thus, practically speaking, the in-
crease in burden on claimants is de minimis. If anything,
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   25



the Final Rule is more claimant-friendly because it in-
creases the menu of options available to the initiating
claimant. Accordingly, we find that the VA’s amendment
and new provisions to 38 C.F.R. Part 3, requiring claim-
ants to originate their claims on a standard VA form is
not “arbitrary, capricious, or manifestly contrary to stat-
ute.” Favreau v. United States, 317 F.3d 1346, 1358 (Fed.
Cir. 2002) (asserting that the court will defer to the
agency’s interpretation of a statute if the regulation is not
arbitrary, capricious, or manifestly contrary to statute).
    Lastly, as to American Legion’s contention that the
Final Rule does not accord with the overarching purpose
of the veterans’ benefit laws, we agree with the VA that
“[c]onsistency with the ‘statutory framework’ plainly
cannot be reduced to the single-factor test of whether the
regulation is uniformly ‘pro-claimant.’” VA (15-7061) Br.
8 (quoting Sears v. Principi, 349 F.3d 1326, 1330 (Fed.
Cir. 2003)). As we explained in Sears, “we must take care
not to invalidate otherwise reasonable agency regulations
simply because they do not provide for a pro-claimant
outcome in every imaginable case.” 349 F.3d at 1331–32.
      B. Appeals: 38 C.F.R. § 20.201(a)(1) and (a)(4)
          1. 38 U.S.C. § 7105 Is Not Exhaustive
     When an RO makes a decision that impacts the pay-
ment of benefits or the granting of relief, the RO typically
provides claimants with a notice of the decision and of the
procedure for appeal. See 38 U.S.C. § 5104 (2012); 38
C.F.R. § 3.103(b)(1) (2015). Claimants have one year to
initiate review of the RO’s decision with the Veterans
Board by filing an NOD with the RO. 38 U.S.C. § 7105(b)
(2012). As with the claim initiation process, the Final
Rule requires claimants to initiate an appeal on a stand-
ard NOD form. 38 C.F.R. § 20.201(a)(1) (2015). Where
multiple determinations are at issue, the Final Rule
requires the claimant to identify “the specific determina-
26        VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



tions with which        the   claimant       disagrees.”       Id.
§ 20.201(a)(4).
    Petitioners challenge § 20.201(a) both as to its stand-
ard form requirement and its requirement that claimants
identify specific determinations of the notice of disagree-
ment with which they disagree. Petitioners contend that
we need only look at Chevron step one because “Congress
has directly spoken to the precise question at issue,”
namely, whether the VA may add to the statutory re-
quirements established in 38 U.S.C. § 7105 when deter-
mining what constitutes an NOD. 467 U.S. at 843.
    Specifically, NOVA argues that “congressional intent
requires that [an NOD] only contain two elements: [1]
Expression of intent to appeal and [2] Disagreement with
a determination,” and that the statute therefore “clearly
excludes imposing the use of a standardized form.”
NOVA (15-7025) Br. 8 (capitalization modified). VJG
similarly argues “[nothing] in 38 U.S.C. [§] 7105 author-
ize[s] the Secretary to require . . . detailed ‘technical
pleading’ in order to obtain appellate review of an adverse
decision.” VJG (15-7021) Br. 25. It adds that “requiring
specification of the issues on appeal in [an NOD] and a
formal appeal is redundant.” Id. at 26 (Comparing 38
C.F.R. § 20.201(a)(4) (requiring identification of “the
specific determinations with which the claimant disa-
grees”), with 38 U.S.C. § 7105(d)(3) (“The appeal should
set out specific allegations of error of fact or law, such
allegations related to specific items in the statement of
the case.”)). NOVA also argues that Congress’s use of the
term “notice of disagreement” in 38 U.S.C. § 7105, instead
of the term “forms of application,” which is used else-
where in Title 38, directly addresses and precludes the
VA’s ability “to require a claimant to file a standardized
form to initiate the appeal process.” NOVA (15-7025) Br.
13.
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   27



    Our decision in Gallegos v. Principi squarely address-
es this issue. See 283 F.3d 1309, 1313 (Fed. Cir. 2002). In
Gallegos, we determined that 38 U.S.C. § 7105
       does not . . . define [NOD] or suggest suffi-
       cient expressions to make a writing an NOD.
       The statute also does not suggest that its
       specifications for an NOD––writing, one-year
       time limit from notice, etc.––are the only re-
       quirements for a valid NOD. . . . In a general
       sense, the statute does not define an
       NOD. . . . Therefore, under [Chevron,] [38
       U.S.C. § 7105] contains “a gap for an agency
       to fill” with regard to the definition of a legal-
       ly valid NOD.
283 F.3d at 1313 (quoting Chevron, 467 U.S. at 843)
(emphasis added).
   Consistent with our decision in Gallegos, we conclude
38 U.S.C. § 7105(b) is not exhaustive and does not restrict
the VA’s authority to fashion or articulate additional
requirements claimants must satisfy in order to complete
an NOD. See Gallegos, 283 F.3d at 1314 (“Section 7105
does not preclude other requirements for an NOD.”).
    Lastly, with respect to NOVA’s assertion that Con-
gress’s use of the term “notice of disagreement” instead of
“forms of application” necessarily precludes the VA from
mandating that NODs be completed on standard forms,
we find nothing inherent in the term “notice” that pre-
cludes the VA from requiring such notice to be communi-
cated on a standard VA form. See Notice, Black’s Law
Dictionary (10th ed. 2014) (providing many context-
dependent definitions (i.e., “due notice,” “implied notice,”
“notice filing”) of the term “notice”).
28        VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



  2. The Final Rule’s Imposition of a Mandatory NOD
 Identifying Specific Issues of Disagreement Is Not Arbi-
                           trary
    A regulation is not arbitrary and capricious as long as
there is a ‘“rational connection between the facts found
and the choice made.”’ Nat’l Org. of Veterans’ Advocates,
Inc. v. Sec’y of Veterans Affairs, 669 F.3d 1340, 1348 (Fed.
Cir. 2012) (quoting Motor Vehicles Mfrs. Ass’n of the U.S.
v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).
Petitioners assert that, by requiring standardized NOD
forms in which claimants must enumerate specific points
of disagreement, “[t]he Secretary . . . has improperly . . .
burdened veterans with[] an adversarial benefits claims
process––an act which is arbitrary, capricious, and con-
trary to Congressional mandate.” VJG (15-7021) Br. 13.
NOVA similarly argues that, by imposing “additional
requirements” for the NOD, the “VA is exercising more
authority than Congress delegated.” NOVA (15-7025) Br.
8.
     VJG further argues that under the Prior Regulation,
the form required to perfect a formal appeal “contain[ed] a
box for claimants to check if he or she ‘want[ed] to appeal
all of the issues listed on the [SOC].’” VJG (15-7021)
Reply Br. 11 (quoting VA Form 9, § 9.A 5) (internal quota-
tion marks omitted). According to VJG, the “designation
of ‘all of the issues’ contained in the decision document
has long been sufficiently detailed for the Secretary to
accept as ‘specific allegations of error of fact or law’ pur-


     5  The VA previously required this form to perfect a
formal appeal. See Dep’t of Veterans Affairs, VA Form 9:
Appeal to Board of Veterans’ Appeals, available at,
http://www.va.gov/vaforms/va/pdf/VA9.pdf.     As to sub-
stantive appeals, the VA will continue to use Form 9 upon
the implementation of the Final Rule, as required under
38 C.F.R. § 20.202.
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS      29



suant to 38 U.S.C. [§] 7105(d)(3).” Id.; see also id. at 12
(asserting that the VA’s acceptance of “a blanket designa-
tion of ‘all of the issues’ in a ‘substantive appeal’ form (i.e.,
VA Form 9)” necessarily means the VA must also “accept
at least that level of generality in an NOD”).
    We conclude that the requirement to use a standard
form to identify the specific issues of disagreement, see 38
C.F.R. §§ 19.24, 20.201(a)(4) (2015), is rationally related
to the adjudication of veterans’ appeals. While we are not
unsympathetic to Petitioners’ contentions, those conten-
tions are primarily derivative of the fact that the VA
seeks to change the appeal initiation process, and do not
persuasively explain why the change constitutes an
unreasonable exercise of the VA’s authority. The VA has
adequately explained why its regulations are rational.
The VA notes that under its Prior Regulations, “broad and
unclear requirements” led to delays in appeals processing,
Proposed Rule, 78 Fed. Reg. at 65,497, and that “use of
the standardized NOD enables [agency] personnel to more
quickly conduct targeted development and consideration
of a veteran’s appeal,” id. at 65,498. The VA further
points out that “[e]rrors in identifying NODs can compli-
cate otherwise straightforward claims.” Id. at 65,497. It
asserts that the form must be mandatory because a
standardized form’s “positive impact would be greatly
diluted” if even a few claimants did not make use of the
form, because the VA would then “still be required to
scour all claimant submissions and engage in the time-
intensive interpretative exercise of determining whether a
given document could be reasonably construed as an
NOD.” Id. at 65,498 (internal quotation marks omitted).
And it stresses that timely consideration of appeals is
facilitated by the specification of disagreements as early
as possible. Final Rule, 79 Fed. Reg. at 57,685.
    The VA’s efficiency rationale is sufficient; the VA pos-
sesses a duty not only to individual claimants, but to the
30        VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



effective functioning of the veterans compensation system
as a whole. Moreover, because the VA possesses limited
resources, these dual obligations may sometimes compel it
to make necessary tradeoffs. See Massachusetts v. EPA,
549 U.S. 497, 527 (2007) (“[A]n agency has broad discre-
tion to choose how best to marshal its limited resources
and personnel to carry out its delegated responsibilities.”
(citation omitted)). Although the VA’s mandatory stand-
ard form increases the burden to some claimants when
initiating the appeals process, to the extent standardiza-
tion augments the overall efficiency of the appeals pro-
cess, individual claimants also reap its benefits.
    We recognize Congress desired the veterans’ benefits
claim system to be as “informal and nonadversarial as
possible.” Walters v. Nat’l Ass’n of Radiation Survivors,
473 U.S. 305, 323–24 (1985). However, because the
agency’s action is not arbitrary, capricious, or manifestly
contrary to the statute, we uphold the Final Rule’s
amendment of 38 C.F.R. § 20.201(a)(1) and (a)(4), requir-
ing claimants to initiate appeals on a standard VA form in
which specific points of disagreement are identified. See
Rite Aid Corp. v. United States, 255 F.3d 1357, 1358 (Fed.
Cir. 2001) (“A regulation is manifestly contrary to the
statute if it is outside the scope of the authority delegated
under the statute.”).
C. Duty to Develop Claims: 38 C.F.R. §§ 3.160(a)(3)–(4),
                    and 19.24(b)
 1. The Statute Does Not Directly Address Whether the
  VA Must Develop Claims Unrelated to the Claim Pre-
                       sented
    Under the Final Rule, a “complete claim must identify
the benefit sought,” 38 C.F.R. § 3.160(a)(3) (2015), and
include “[a] description of any symptom(s) or medical
condition(s) on which the benefit is based,” id.
§ 3.160(a)(4). Similarly, a complete NOD generally re-
quires an identification of “[t]he claim to which the form
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   31



pertains,” as well as “[a]ny information necessary to
identify the specific nature of the disagreement” which,
“[f]or compensation claims,” includes an “enumerat[ion]
[of] the issues or conditions for which appellate review is
sought.” Id. § 19.24(b).
     Petitioners contend that because new 38 C.F.R.
§§ 3.160(a)(3)–(4) and 19.24(b) place “restrictions on
claims that are raised by record evidence but not specifi-
cally identified by the veteran, [they are] contrary to law.”
American Legion (15-7061) Br. 48 (capitalization omitted);
see also VJG (15-7021) Br. 25 (“Following submittal of [an
NOD], [the] VA is required to take such development or
review action as it deems proper.” (internal quotation
marks and citation omitted)). Specifically, Petitioners
contend that under 38 C.F.R. §§ 3.160(a)(3)– (a)(4)
and 19.24(b), the VA is not required to “adjudicate bene-
fits for any medical condition that is not specifically
identified and that [the] VA deems ‘unrelated to those
particular claims’—no matter how apparent the condition
is on the face of the record.” American Legion (15-7061)
Br. 51 (quoting Final Rule, 79 Fed. Reg. at 57,672).
Similarly, VJG asserts the VA “abandoned” its
“‘longstanding practice to infer or identify and award
certain benefits that a claimant has not expressly re-
quested but that are related to a claimed condition and
[where] there is evidence of record indicating entitle-
ment.’” VJG (15-7021) Br. 19 (quoting Final Rule, 79 Fed.
Reg. at 57,672). VJG further argues the Final Rule
contravenes 38 U.S.C. § 5107(b) (2012), which directs the
VA to consider “‘all information and lay and medical
evidence of record in a case’––not just evidence related to
claimed conditions or specific claims.” VJG (15-7021) Br.
21 (quoting 38 U.S.C. § 5107(b)). American Legion simi-
larly argues the “VA may not limit its review and adjudi-
cation to medical conditions and symptoms that are
expressly identified in the veteran’s filings and conditions
secondary to those.” American Legion (15-7061) Br. 52
32        VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



(citing Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.
Cir. 2001)).
    Both parties agree the VA is required to develop evi-
dence related to the claim. The VA states, for example,
that “under the [F]inal [R]ule, only an issue that has no
factual, medical, or causal relationship to any of the
symptoms or conditions identified on the standard form
would not be considered part of the claim.” VA (15-7061)
Br. 42. However, it takes the position that, when an issue
“bears no factual, causal, medical or other relationship to
the issues that were presented for adjudication,” the VA
does not have a statutory duty to develop the evidence
pertaining to that issue. Id. at 43. Petitioners, by con-
trast, interpret the VA’s position to mean that the “VA
will no longer look for or award claims only contained in
the evidence no matter how sound, obvious or significant.”
VJG (15-7021) Br. 22 (internal quotation marks omitted).
Similarly, American Legion asserts “[t]he implications of
[the Final Rule]” are such that “[i]f a veteran files a
disability claim based on PTSD but fails to mention in his
application that he lost both legs during service, [the]
VA . . . ha[s] no obligation to develop, adjudicate, or even
inform the veteran of any benefits related to his amputa-
tions––even if those amputations are obvious on the face
of the record and the VA adjudicator has actual
knowledge of them.” American Legion (15-7061) Br. 52.
    Again, we “engage[] in the familiar two-step analytic
process articulated in Chevron.” Hawkins v. United
States, 469 F.3d 993, 1000 (Fed. Cir. 2006). We first
inquire “whether Congress has directly spoken to the
precise question at issue.” Chevron, 467 U.S. at 842.
Here, the precise question at issue is whether 38 U.S.C.
§ 5107 requires the VA to develop evidence outside the
scope of the claim at issue.
   Section 5107(a) provides that “a claimant has the re-
sponsibility to present and support a claim for benefits.”
VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS   33



38 U.S.C. § 5107(a) (2012). That is, § 5107 places respon-
sibility on the claimant for presenting and supporting a
claim. Petitioners, however, focus on subsection (b). That
subsection is entitled “Benefit of the Doubt,” and requires
“[t]he Secretary [to] consider all information and lay and
medical evidence of record in a case before the Secretary”
and, having considered this evidence and found “an
approximate balance of positive and negative evi-
dence, . . . give the benefit of the doubt to the claimant.”
Id. § 5107(b).
    Although Petitioners focus on the requirement that
the Secretary “consider all information and lay and medi-
cal evidence of record,” see VJG (15-7021) Br. 20 (quoting
38 U.S.C. § 5107(b)); American Legion (15-7061) Br. 52–
53 n.26 (same), the context indicates this statutory com-
mand is directed at ensuring consideration of all relevant
evidence, such that the VA resolves close cases in favor of
the veteran. Contrary to Petitioners’ assertion, it does not
directly address whether the VA must develop evidence
outside the scope of a pending claim. We therefore turn to
Chevron step two, and ask whether the regulations in
question are based on a reasonable interpretation of the
statute. See 467 U.S. at 843.
 2. The Final Rule Is a Reasonable Interpretation of the
 Statute and Does Not Alter the VA’s General Practice of
           Identifying and Adjudicating Issues
     ‘“[T]he power of an administrative agency to adminis-
ter a congressionally created . . . program necessarily
requires the formulation of policy and the making of rules
to fill any gap left, implicitly or explicitly, by Congress.”’
Paralyzed Veterans of Am., 345 F.3d at 1340 (quoting
Chevron, 467 U.S. at 843). In light of this principle, “the
court may not . . . substitute its own construction of a
statutory provision for a reasonable interpretation made
by an agency.” Id. (citation omitted).
34        VETERANS JUSTICE GRP., LLC   v. SEC’Y OF VETERANS AFFAIRS



    We find the challenged portions of 38 C.F.R.
§§ 3.160(a)(3)–(4) and 19.24(b) reflect a reasonable inter-
pretation of the statute. In fact, the regulations do not
substantively diverge from the VA’s prior regulation; they
do not alter the VA’s general practice of identifying and
adjudicating issues and claims that logically relate to the
claim pending before the VA. See Final Rule, 79 Fed. Reg.
at 57,672 (“Although the rule requires claimants to speci-
fy the symptoms or conditions on which their claims are
based and the benefits they seek, it generally would not
preclude the VA from identifying, addressing, and adjudi-
cating related matters that are reasonably raised by the
evidence of record which the claimant may not have
anticipated or claimed. . . .”).
    We are even more convinced of this determination be-
cause, contrary to Petitioners’ position, a veteran’s claim
is not extinguished if the unclaimed condition is not
reflected in the claim presented to the VA because the
claimant may file a new claim directed to the unrelated
evidence.    Therefore, we find that new 38 C.F.R.
§§ 3.160(a)(3)–(4) and 19.24(b) of the VA’s Final Rule
requiring that claimants identify symptoms or medical
conditions at a high level of generality is a permissible
construction of the statute. Chevron, 467 U.S. at 843.
                        CONCLUSION
    We uphold the Final Rule, which generally requires
that all claims and appeals originate on a standard VA
form, and find that it does not contravene Congress’s
mandate that the VA has a duty to develop veterans’
claims. For the foregoing reasons, the petitions are
                          DENIED